Exhibit No. 32.1 CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER CERTIFICATIONS UNDER RULE 13a-14(b) OF THE EXCHANGE ACT Pursuant to Rule 13a-14(b) of the Securities Exchange Act of 1934, each of the undersigned certifies that this periodic report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this periodic report fairly presents, in all material respects, the financial condition and results of operations of BNCCORP, Inc. and Subsidiaries. BNCCORP, Inc. Date: August10, 2007 By /s/ Gregory K. Cleveland Gregory K. Cleveland President and Chief Executive Officer By /s/ Timothy J. Franz Timothy J. Franz Chief Financial Officer
